[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 539 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 541 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 543 
The orders should be affirmed, with costs, on the authority ofMatter of New York Telephone Co. v. Ferris (257 App. Div. 415,  282 N.Y. 667).
There is no conflict between the Ferris case and People exrel. New York Edison Co. v. Feitner (99 App. Div. 274,181 N.Y. 549). The Tax Law has long defined "real property" as including "All mains, pipes and tanks laid or placed in, upon, above or under any public or private street or place for conducting steam, heat, water, oil, electricity * * *." (§ 2, subd. 6). This provision was held by the Feitner case not to include equipment which the Edison Company had placed in private premises of its customers for the purpose of connecting the premises with the company's feed mains in the street. The decision was that such equipment was not "laid or placed in, upon, above or under any public or private street or place." The word "place," as so used, was taken by the court to signify a short thoroughfare or square.
The orders should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, CONWAY and DESMOND, JJ., concur; LEWIS, J., taking no part.
Orders affirmed. *Page 545